 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDMAST LUMBER COMPANY,INC.andINTERNATIONALWOODWORKERS OFAMERICA, CIO.Case No. 20-CA-944.-January 3, 1955Decisionand OrderOn August 10, 1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, recommendingon jurisdictional grounds that the complaint be dismissed in its en-tirety, as set forth in the copy of -the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief, and the Respondent filed abrief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following modifications :We agree with the Trial Examiner that the complaint be dismissedon jurisdictional grounds.The Respondent operates a saw and planing mill near Laytonville,California.Substantially all of the Respondent's sales of lumber aremade f. o. b. at the sawmill, with the customers in most instances mak-ing payment in cash upon loading of the lumber onto the customers'trucks.During the calendar year 1953, the Respondent's sales hadan approximate value of $900,000.All of such sales concededly were,for Board jurisdictional purposes, wholly intrastate in character, withthe exception of the following :(1)Direct out-of-State shipments of lumber valued at $11,724.63were made to Ever-Seal Combination Window Company, Inc. in theState of Michigan.These shipments were the consequence of a singletransaction, completed in 1953, in which the Respondent exchangedlumber of equal value for certain land owned by Ever-Seal near Lay-tonville,California, having book value of the $11,724.63. In per-formance of the exchange agreement, the Respondent in this instance,contrary to its general practice, undertook to truck the lumber to thenearest railroad 15 miles from its sawmill, for direct shipment to Ever-Seal in Michigan.Whether, because of its alleged nonrecurring na-ture, the Ever-Seal transaction should be excluded from the appro-priate commerce facts for Board consideration of the jurisdictionalquestion, we need not decide.For it appears, as further shown below,that in any case the Respondent's shipments to Ever-Sealwould rep-resent its only direct outflow in 1953, and the value of such shipments111 NLRB No. 2. MAST LUMBER COMPANY, INC.19alone is insufficient to meet the Board's minimum requirement for asser-tion of jurisdiction on the basis of "direct outflow." SeeJonesboroGrain Drying Cooperative, 110NLRB 481.(2) In 1953, the Respondent sold locally to two California com-panies, each of which in turn shipped substantial amounts out-of-State, lumber having a combined value of $38,530.68.(3)The Respondent sold to three Arizona companies lumber hav-ing combined value of $39,622.64.The Arizona companies receiveddeliveries and made payment for the lumber at the Respondent's saw-mill, and in their own trucks hauled away the lumber from the Re-spondent's plant.The record does not show whether or not the Ari-zona companies, after taking delivery from the Respondent, proceededto transport the lumber directly out of the State of California.It is the position of the General Counsel that the Respondent's salesto the three Arizona companies in 1953 constituted "direct outflow,"and that the value of these sales, combined with the value of the salestoEver-Seal, satisfies the Board's "direct outflow" standard of$50,000.We do not agree. There is no dispute that title to the lum-ber passed to the Arizona companies with the consummated sale anddelivery at the Respondent's sawmill.Consequently, even assuming,arguendo,that the lumber was transported from the Respondent'splant directly out of the State of California-a finding we do notmake-it cannot be held that it was the Respondent whichshippedthe lumber out of the State.The Respondent, therefore, insofar asconcerns its 1953 transactions with the Arizona companies, does notfall within the "direct outflow" criteria 1 in the Board's jurisdictionalstandards as being "An enterprise which produces or handles goodsandshipssuch goods out of state, or performs services outside thestate in which the enterprise is located, valued at $50,000 or more."[Emphasis supplied.]Jonesboro Grain Drying Cooperative,110NLRB 481.As the operations of the Respondent do not meet the direct or in-direct outflow tests, or any other of the Board's jurisdictional stand-ards, as revised, we find it will not effectuate the policies of the Actto assert jurisdiction.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]i SeeHomer Chevrolet,110 NLRB 825, involving similar transactions which the Boardheld, in effect, as not satisfying the criteria for "direct outflow "Members Murdockand Peterson, dissenting from such holding in theHomercase, deem themselves bound,however, by the majority decision therein.Intermediate Report and Recommended OrderThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act, was heard before me, the844056-55-vol. 111--3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly designated Trial Examiner, at Laytonville, California, .on June 16, 17, 18, and24, 1954, pursuant to due notice to all parties. It involves the operations of asaw and planing mill near Laytonville, and since I am not convinced that theBoard's recently revised standards for asserting jurisdiction have been met, I shallnot here enumerate nor discuss the allegations of unfair labor practices containedin the complaint.At its saw and planing mill in the vicinity of Laytonville, California, the Re-spondent is engaged in the production and sale of lumber.The nearest railroad,a one-track line not distinguished for continuous operations, is located some 15miles away, and the only other method of transportation available to Respondentfor moving its product, is by truck.As a result of the isolated location of the milland the absence of feasible means of transportation other than by truck, a sub-stantial amount of Respondent's sales and deliveries are made locally; i. e., at themill.During the calendar year 1953, Respondent's sales of manufactured lumber ex-ceeded $900,000 in value. Its sole shipments by rail during that period went toEver-Seal CombinationWindow Company, Inc., of Michigan, hereinafter calledEver-Seal, to the amount, in value, of $11,724.63.These shipments were in sat-isfaction of an exchange of 120 acres of land near Laytonville owned by Ever-Seal for lumber of equal value, and this transaction was substantially closed byshipments made by the Respondent to Ever-Seal during 1953.Upon conclusionof the Ever-Seal contract, no further such direct shipments are contemplated by theRespondent.Also during 1953 the Respondent made sales of its product to the following out-of-State companies in the amounts listed:American Builders Supply (hereinafter American)------------ $18,962.06Calizona-------------------------------------------------9,968.52M. J. Maulden (hereinafter Maulden)------------------------ 110, 692. 06Total------------------------------------------------- 39,622.64'This finding is based on a postliearing all-party stipulation re 1953 sales to Mauldenand the said stipulation is hereby ordered incorporated in the record of this proceedingas Exhibit No. R-6The sales to these out-of-State companies were consummated at Respondent's placeof business in Laytonville, the lumber being loaded on the purchaser's trucks andpaid for at the mill.The evidence fails to disclose whether these out-of-Statecompanies trucked the lumber they purchased from Respondent directly from thepoint of purchase to destinations outside the State, but it will be assumed, arguendo,that they did. In any event, from the time the lumber was loaded on the pur-chaser's trucks, the Respondent had no further control of its movement. If thesesales be regarded as direct outflow, together with the sales during the same periodto Ever-Seal, the total of such "direct" shipments would be of a value in excess of$50,000, the amount required for assertion of its jurisdiction under the Board'srecently revised formula pertaining to direct outflow. (34 LRR 223.) If thesesales be regarded as indirect outflow, the Board's present formula which requiresindirect outflow of $100,000 in value for the taking of jurisdiction, is not satisfied.Itwas shown that the Respondent made sales to two California companies eachof which did out-of-State business in excess of $25,000, and that the combinedtotal of these sales and services amounted to approximately $38,530.68. It wasnot shown, however, as required by the revised formula, that the products repre-sented by these sales ultimately went outside the State, and in any event, the totalin value of indirect outflow, if sales to American, Calizona, and Maulden be re-garded as indirect, was approximately $78,000, substantially less than the $100,000required.The issue at this point turns therefore on whether the sales to the threeabove-mentioned out-of-State firms be regarded as direct or indirect outflow.In view of the new requirement that in order to be counted in determining juris-diction with respect to indirect outflow, it must be shown that the selfsame goodssupplied within the State to firms with a direct outflow in excess of $25,000 invalue, ultimately go outside the State, there would appear to be little distinction, insubstance, between such sales and sales consummated at the seller's place of busi-ness, also delivered within the State, but to an out-of-State purchaser. In neithercase does the seller transport, or assume any responsibility in the transportation ofgoods across States lines; in either case, the seller is at least one step removed from MAST LUMBERCOMPANY, INC.21the transaction which carries his products across State lines.There are of coursedistinctions.Where the out-of-State purchaser accepts delivery and takes titleat the seller's place of business,itnormally may be assumed that he forthwithtransports the seller's products across State lines to his own place of business, with-out such intermediary steps as processing or reshipping;normally,where the pur-chaser has his place of business in the same State as the seller,the goods "cometo rest"at the purchaser's place of business and are there processed,or at any rate,reshipped,before crossing State lines.The Board may well decide that these aredistinctions of substance,and regard the sales herein to out-of-State purchasers asdirect outflow,but I can find no certainty in the decisions that have come to mynotice thus far, that it will do so.The cases cited orally by the General Counsel's representative at the close of thehearing,2 before the changes in the Board's jurisdictional standards had been an-nounced, are of no assistance here since they establish merely that the Boardhasjurisdiction, not that the Board will now choose to assert it, and although time forfiling briefs was extended well beyond the date on which the Board announced itsnew jurisdictional formulae, the General Counsel's representative did not choose tosupplement his oral statement with a further citation of authorities, and the Union'sbrief was not addressed to the matter of jurisdiction.The Respondent cites NewJersey Carpet Mills, Inc.,92 NLRB 604, as support for its position that the salesin question represent indirect outflow.There the sales were to an out-of-State buyerf.o. b. the seller's place of business and as precedent for asserting jurisdiction theBoard cited theHollow Tree Lumber Companycase, 91 NLRB 635, the leading caseon indirect outflow. In a more recent case,Miami Paper Board Mills, Inc. at al.,109NLRB 167, theBoard againcitesHollow Tree Lumber Company, supra,as authorityfor asserting jurisdiction in a situation where the product is sold at the seller's plantfor direct shipment outside the State. In the Board's Sixteenth Annual Report, forthe fiscal year ending June 30, 1951, listed under Concerns Engaged Directly inCommerce,is a case in which"the Board upheld a trial examiner who rejected asimmaterial evidence intended to show that two coal companies were not engaged ininterstate commerce because they sold their coal to a brokerage company within theState, which in turn sold it to various out-of-State customers."United Mine Workersof America, District 31, et al.,95 NLRB 546. A second case, listed under the sameheading, involved an undertaking company whose argument that it was not engagedin commerce "because its responsibility for its shipments ceased when delivery wasmade to the local railroad station," was rejected.RiversideMemorial Chapel, Inc.,92 NLRB 1594. There, the Board "held it was sufficient that the interstate ship-ments were initiated by the employer at the request of out-of-State -clients." It isnoted that in both of these cases the discussion is concerned not with whether theshipments involved constituted direct or indirect outflow, but with whether the Boardhad jurisdiction, and in theRiversidecase it appears that the employer himself under-took and assumed responsibility for the interstate shipment. In still another case,this one cited by Respondent, the Board held that goods purchased locally frombrokers were indirect purchases even though the goods themselves were shippeddirectly from out-of-State sources to the purchaser.C. P. Evans Food Stores, Inc.,108 NLRB 1651.3 Out of the welter of representation cases, there may well beothers which treat more definitively with the problem at hand, but, if so, they haveescaped my notice. I can only conclude from the more recent cases which have cometomy attention, that the Board will now probably consider sales such as those madeby Respondent to American, Calizona, and Maulden, as indirect rather than directoutflow and therefore will not choose to assert jurisdiction in this case.Accordingly,I am constrained to recommend dismissal of the complaint .42 Santa Cruz Fruit Packing Co. v. N L R. B.,303 U. S. 453;N. L. R. B. v. The GoodCoalCo., 110 F. 2d 501 (C. A.6) ; N. L. R. B. v. Cowell Portland CementCo, 148 F.2d 237 (C A 9)a Cf.Wells Dairies Cooperattive,107 NLRB 1445* Should the Board decide otherwise on this point, there will remain for its considera-tionwhether the direct shipments made during 1953 to Ever-Seal, because of unusualand not likely to be repeated circumstances which gave rise to these shipments, should becounted in determining whether jurisdictional standards have been met.With this pos-sible exception, I believe the calendar year 1953 affords a proper basis for jurisdictionalfindingsSilvers Sportwear,108 NLRB 588